Citation Nr: 0200047	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  96-42 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for residuals of a left 
ankle injury.

4. Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans'
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The appellant had active duty from August 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In a November 1999 decision, the Board denied the appellant's 
claims of entitlement to service connection for psychiatric 
and foot disorders, residuals of a left ankle injury, and 
asthma on the basis that the claims were not well grounded.  
The appellant appealed the Board's decision to the U. S. 
Court of Appeals for Veterans Claims (hereinafter referred to 
as the "CAVC").  In that litigation, a Motion for Remand 
was filed by the VA General Counsel.  In an Order of February 
2001 that vacated the Board's decision and remanded the 
matter, the CAVC noted that remand was required due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (West Supp. 2001).  
As set forth in detail below, that statute substantially 
amended existing law regarding the assistance to be afforded 
claimants for veteran's benefits and regarding decisions on 
their claims.  A copy of the CAVC's Order in this matter has 
been placed in the claims file.

Finally, the Board observes that, according to correspondence 
received in May 2001, the appellant currently resides in 
Miami, Florida.  Thus, the RO may wish to contact the 
appellant regarding the most expeditious handling of his 
case.

REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
statute redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The new law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  We further note that the Secretary 
of Veterans Affairs has issued regulations to implement the 
VCAA, found at 66 Fed. Reg. 45,620-632 (Aug. 29, 2001).

The appellant seeks service connection for psychiatric and 
left foot disorders, residuals of a left ankle injury, and 
asthma.  Service medical records reflect that, from September 
to December 1971, he was repeatedly seen in the clinic for 
complaints of shortness of breath, weakness, fatigue, sleep 
difficulty, and a nervous condition.  The clinical impression 
was anxiety, for which medication was prescribed.  When 
examined for separation in March 1972, the appellant reported 
having frequent trouble sleeping, depression or excessive 
worry, and shortness of breath.  The conclusion of a mental 
status evaluation was that he did not have any significant 
mental illness.  An allergy consultation report reveals that 
the appellant gave a history of asthma for the past nineteen 
years, for which he took Tedral, and the clinical impression 
was bronchial asthma.  Further, clinical entries dated in 
April 1972 reveal that the appellant sustained a mild 
inversion sprain of the left ankle; X-rays were negative.  

A December 1980 VA examination report includes a diagnosis of 
neurotic depression.  Medical records show that VA repeatedly 
hospitalized the appellant in 1994, 1995, 1996, 1997, and 
1998 for treatment of substance dependency and a psychiatric 
disorder, variously diagnosed as depression, schizoaffective 
disorder, mixed personality disorder, major depression, and 
psychosis, not otherwise specified. 

The appellant was afforded VA examinations in April 1997, at 
which diagnoses included asymptomatic asthma, normal left 
ankle and foot, and major depressive disorder with psychotic 
feature.  When he was examined by VA in April 1998, diagnoses 
included mood disorder associated with substance abuse, 
arthritis of the left ankle and asymptomatic asthma.  
However, the Board observes that the VA examiners, according 
to the April 1997 and April 1998 psychiatric examination 
reports, commented that the veteran's claims folder was 
unavailable for review at the time of examination.  Moreover, 
the examiners were not asked to comment on whether any 
currently diagnosed disorders were related to findings noted 
in service.  Thus, in the interest of fairness and due 
process, the Board believes that the appellant should be 
afforded new VA examinations.  See 38 U.S.C. § 5103A; see 
also 38 C.F.R. § 4.2 (2001).

Accordingly, this case is REMANDED for the following actions:

1. The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
any additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims 
file. 

2. The appellant should be provided an 
opportunity to submit any additional 
medical or other statements to support 
his contentions that service connection 
is warranted for psychiatric and left 
foot disorders, residuals of a left 
ankle injury and asthma; and the RO 
should provide the appellant and his 
representative with notice as to the 
results of the search for additional 
records.

3. The RO should schedule the appellant 
for orthopedic, pulmonary and 
psychiatric examinations to determine 
the etiology of any currently diagnosed 
psychiatric, asthmatic, or left foot/ 
ankle disorder(s).  All tests and 
studies should be conducted, and all 
clinical findings listed in detail.  
The psychiatric and orthopedic 
examiners are requested to render 
opinions as to whether it is at least 
as likely as not that any currently 
diagnosed psychiatric or left 
foot/ankle disorder is related to 
psychiatric, left ankle, and other 
complaints and findings noted in the 
appellant's service medical records 
from September 1971 to April 1972.  The 
pulmonary examiner is requested to 
provide an opinion as to whether any 
preexisting asthma disorder increased 
in severity during service and, if so, 
whether such increase was beyond 
natural progression.  If the 
appellant's disorder increased during 
service beyond natural progression, the 
examiner should then provide an opinion 
as to whether it is at least as likely 
as not that the appellant's asthma 
disorder is a result of service.  The 
examiners are requested to provide a 
complete rationale for all opinions and 
conclusions expressed.  The claims 
folder and a copy of this Remand must 
be made available to the examiner(s) 
prior to the examination(s).  A 
notation to the effect that review of 
those records took place should be 
included in the examination report(s).  

4. The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
these claims.  If the benefits sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).



